Citation Nr: 0109533	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for service-connected status post chondral fracture 
of the patella, right knee.  

2.  The propriety of the initial 10 percent evaluation 
assigned for service-connected chronic left knee strain.  

3.  The propriety of the initial 10 percent evaluation 
assigned for service-connected osteochondritis of the left 
elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1995.  

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO, which established service connection and assigned an 
initial 20 percent, 10 percent, and 10 percent ratings for 
right knee disability, left knee disability, and left elbow 
disability, respectively.  Each grant of service connection 
and initially assigned rating was made effective April 26, 
1996, the day following the date of the veteran's discharge 
from active military service.  

The Board notes, at the outset, that as the veteran has 
disagreed with the initial evaluation assigned for each 
disability, the Board has recharacterized the issues as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Since the April 1996 grant of service connection, the 
veteran's service-connected right knee disability has been 
manifested by complaints of pain, minimal limitation of 
motion of the knee, and slight instability; arthritis of the 
right knee is not shown.  

2.  Since the April 1996 grant of service connection, the 
veteran's service-connected left knee disability has been 
manifested by complaints of pain, but there is essentially 
full range of motion of the knee, and the joint is stable.  

3.  Since the April 1996 grant of service connection, the 
veteran's left elbow disability has been manifested by full 
range of motion with subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  As the assignment of an initial 20 percent evaluation for 
service-connected status post chondral fracture of the 
patella, right knee, was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).  

2.  As the assignment of an initial 10 percent for service-
connected chronic left knee strain was proper, the criteria 
for a higher evaluation have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).  

3.  As the assignment of an initial 10 percent evaluation for 
service-connected osteochondritis of the left elbow was 
proper, the criteria for a higher evaluation have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5206, 
5207, 5208 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1989 to April 
1995.  A review of his service medical records reveals that 
in March 1995 he was seen complaining of bilateral knee and 
elbow pain.  The diagnoses included bilateral patellofemoral 
syndrome, mild and lateral epicondylitis, left elbow, mild.  

On VA examination in April 1996, the veteran reported that 
his left elbow occasionally "gave out" and he had a 
decrease in left elbow power.  He indicated that both knees 
"gave out" from time to time but did not lock.  The 
examiner noted no significant abnormality on physical 
examination.  

A private magnetic resonance imaging (MRI) study of the right 
knee was conducted in February 1997.  The findings reflected 
degenerative changes in the posterior horn of the medial 
meniscus.  A slight increase in joint fluid was noted.  No 
evidence of lateral meniscal tear was shown.  

Private medical records dated April 1997 to October 1997 were 
received in April 1999.  Records dated in April 1997 showed 
that the veteran reported occasional discomfort and pain in 
the right knee.  On examination, he had full range of motion, 
no effusion and no ligamentous instability.  The veteran 
underwent a videoarthroscopy of the right knee with 
debridement and limited synovectomy in August 1997.  The 
post-operative diagnosis was right knee osteochondral defect 
of the right knee.  Medical records dated in September and 
October 1997 essentially reflect no problems regarding pain, 
effusion, or instability of the right knee.  Physical therapy 
records reveal that the veteran's right knee progressed well 
with full range of motion and no swelling.  A mild strength 
deficit of the right quadriceps was noted.  

In a March 1998 private medical statement, it was noted that 
chondromalacia of the patella was a possible diagnosis since 
it was noted in the veteran's previous records.   

On VA examination in July 1998, the veteran reported weakness 
and slight discomfort of the left elbow.  He noted pain in 
both knees, more severe on the right.  It was noted that he 
wore a right knee brace during flare-ups that occurred 2-3 
times per month.  Flare-ups were manifested by increased 
intensity of pain and swelling.  On physical examination of 
the left elbow, tenderness at the lateral aspect at the joint 
line was shown.  Active and passive motion of the left elbow 
caused the veteran little discomfort.  Range of motion 
testing revealed left elbow flexion to 145 degrees and 
extension of 0 degrees.  The examiner noted that the veteran 
was right hand dominant.  Physical examination of the knees 
revealed mild effusion, marked crepitus and tenderness on 
palpation of the patella of the right knee.  Anterior, 
posterior, and mediolateral stability of the right knee was 
fair.  Posterolateral rotational instability was noted.  The 
left knee demonstrated minimal crepitus and mild 
posterolateral rotational instability.  Anterior, posterior, 
and mediolateral stability was good.  Range of motion testing 
revealed right knee flexion to 120 degrees and extension of 0 
degrees.  Atrophy of the right quadriceps was noted.  Range 
of motion of the left knee reflected flexion to 130 degrees 
and full extension.  The diagnoses were status post chondral 
fracture of the articular surface of the right patella and 
possible osteochondral involvement of the left elbow.  The 
examiner indicated that the painful right knee symptoms 
demonstrated on examination would require the veteran to 
expend extra energy in completing tasks and hence, would lead 
to early fatigue, weakened movements, and ultimately to a 
loss of coordination.  

VA X-ray studies conducted in July 1998 were interpreted as 
revealing no evidence of degenerative changes or bony injury 
of the right knee, although the radiologist noted that the 
bones appeared somewhat demineralized given the veteran's 
age.  Mild degenerative changes of the left elbow were shown.  

An October 1998 addendum to the July 1998 VA examination 
report reflects diagnoses of osteochondritis of the left 
elbow and chronic left knee strain.  

VA medical records dated May 1999 to October 1999 essentially 
show treatment for bilateral knee pain and left elbow pain.  
In May 1999, the examiner noted that the veteran demonstrated 
full, active range of motion in all joints.  Mild crepitus on 
passive range of motion was noted in both knees.  Lachman's 
and McMurray's tests were negative, bilaterally.  Probable 
early degenerative changes of the left elbow were noted.  
Physical therapy records during this period reflect diagnoses 
of bilateral knee pain with fair toleration of treatment.  
Several records note that the veteran ambulated independently 
without assistive devices.  Treatment for left knee symptoms 
included iontophoresis.  The veteran was seen in October 1999 
complaining of continued bilateral knee pain.  He stated that 
his right knee occasionally "gave out".  On examination, 
both knees were stable to varus/valgus stressing.  The 
lateral collateral ligaments and anterior cruciate ligaments 
of both knees demonstrated some laxity; however, there was an 
excellent endpoint and no pivot shift.  The examiner noted 
that the veteran wore knee neoprene sleeves for comfort.  

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to each of the 
claims on appeal has been met.  In this regard, the Board 
notes that the RO has obtained the veteran's service medical 
records and post-service treatment records.  Also, the 
veteran has been examined by VA in connection with each 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2000).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000). 

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

While the RO has not explicitly considered "staged rating" 
in connection with any of the issues on appeal, for the 
reasons explained below, the Board finds that each of the 
conditions under consideration has remained at the same level 
of disability since the effective date of the grant of 
service connection; hence, "staged rating" is not 
warranted. 

A. Right Knee

The veteran's service-connected right knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that diagnostic code, 
"other" impairment of the knee, such as recurrent subluxation 
or lateral instability, which is slight, warrants a 10 
percent evaluation.  Moderate impairment warrants a 20 
percent evaluation, whereas severe impairment warrants a 30 
percent evaluation.  

Applying the relevant rating criteria to the evidence of 
record, the Board finds that an evaluation in excess of 20 
percent under Diagnostic Code 5257 is not warranted.

Overall, the medical evidence cited to above reveals not more 
than overall moderate impairment.  VA medical records, 
including the 1998 VA examination, generally show fair 
stability of the right knee with some posterolateral 
rotational instability.  The 1998 VA examiner also indicated 
that the veteran's symptoms would result in early fatigue and 
loss of coordination.  Later records reflect an essentially 
stable right knee with minor crepitus and no effusion or 
tenderness.  Some improvement of symptoms with physical 
therapy was shown.  Range of motion testing of the right knee 
reveals extension has consistently been reported as normal (0 
degrees) and flexion has ranged from 120 degrees to full and 
active, with minimal discomfort.  See 38 C.F.R. § 4.71, Part 
II (defining "standard" knee motion as from 0 (extension) to 
140 degrees (flexion)). 

The Board does not doubt that the veteran right knee 
disability is a chronic problem; however, the medical 
evidence establishes that no more than slight overall 
impairment is demonstrated objectively.  Given the veteran's 
subjective complaints, and considering that he could 
conceivably experience additional functional loss due to pain 
and weakness during flare-ups, the Board finds that the 
veteran's right knee disability may more nearly approximates 
moderate overall impairment, consistent with the currently 20 
percent evaluation.  See 38 C.F.R. § 4.7.  However, even 
considering the pain and weakness associated with the right 
knee, in the absence of evidence of more significant 
disability, there simply is no basis for assignment of the 
maximum 30 percent evaluation under Diagnostic Code 5257.  
Indeed, the evidence does not establish that the veteran's 
pain and weakness is so debilitating as to establish severe 
impairment under that diagnostic code.  

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for more than the currently 
assigned 20 percent evaluation for the veteran's right knee 
disability.  Even considering that the veteran may 
conceivably experience additional functional loss due to pain 
and/or weakness, with repeated use or during flare-ups, there 
is no evidence that, even considering such factors, the 
veteran has, or has right knee disability comparable to, 
ankylosis, flexion limited to 15 degrees, extension limited 
to 20 degrees or more, or malunion of the tibia and fibula, 
so as to warrant assignment of more than a 20 percent 
evaluation under Diagnostic Codes 5256, 5260, 5261, and 5262, 
respectively.  

There also is no basis for assignment of more than a single 
evaluation for the veteran's right knee disability.  While, 
under certain circumstances, separate ratings may be 
warranted, under Diagnostic 5003 and 5257, for arthritis and 
instability affecting the knee (see VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998)), the evidence does not establish that the veteran, in 
fact, has arthritis of the right knee.  While a 1997 MRI 
revealed degenerative changes pertaining to the medial 
meniscus, there is no evidence whatsoever of any degenerative 
changes involving the right knee joint.  The Board emphasizes 
that, for VA purposes, arthritis must be established by X-ray 
evidence.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  
However, in this case, the radiographic evidence of record 
establishes that the veteran does not currently suffer from 
arthritis.  Indeed, in 1998, a VA radiologist specifically 
noted that studies revealed no evidence of degenerative 
changes or bony injury of the right knee.  

Accordingly, for all the foregoing reasons, the Board finds 
that there is no basis for the assignment of a schedular 
evaluation in excess of the currently assigned 20 percent 
evaluation for the right knee disability at any stage since 
the grant of service connection for that condition.

B.  Left Knee

The veteran has alleged that his chronic left knee strain 
warrants an evaluation in excess of 10 percent.  The RO has 
evaluated his left knee disability under Diagnostic Code 
5257.  As noted above, this code provides that a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  If these symptoms cause 
moderate impairment in the knee, then a 20 percent rating is 
assigned, whereas a 30 percent rating is assigned for severe 
impairment.  

The Board finds that the 10 percent evaluation assigned for 
the veteran's left knee disability is appropriate.  The 
medical evidence of record, including the 1998 VA examination 
essentially disclose that his left knee disability is 
manifested by subjective complaints of pain, with mild 
crepitus and an essentially stable joint.  In addition, range 
of motion of his left knee has consistently been shown to be 
within normal limits.  These findings, when considered along 
with the veteran's complaints of pain, establish that the 
service-connected left knee disability cannot be 
characterized as demonstrating more than slight overall 
impairment under Diagnostic Code 5257; at least moderate 
overall disability is simply not shown.  

Furthermore, as no current limitation of motion is 
objectively shown, a rating higher than the currently 
assigned 10 percent evaluation is not warranted under either 
of the diagnostic codes pertaining to limitation of motion of 
the knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2000).  Even if the functional limitations 
described by the veteran due to pain could be assessed in 
terms of degrees of lost motion, there is no medical 
indication of record that such impairment would result in 
functional loss comparable to flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more (the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261 respectively).  Finally, in the absence of 
evidence of, or of disability comparable to, ankylosis of the 
knee, dislocation of the cartilage, or impairment of the 
tibia and fibula, there is no basis for assigning a higher 
evaluation under any other potentially applicable diagnostic 
code pursuant to which knee disability is evaluated.  See 
Diagnostic Codes 5256, 5258, and 5262.  

Accordingly, for all the foregoing reasons, the Board finds 
that there is no basis for the assignment of a schedular 
evaluation in excess of the currently assigned 10 percent 
evaluation for the left knee disability at any stage since 
the grant of service connection for that condition.

C.  Left Elbow

The veteran has alleged that his service-connected 
osteochondritis of the left elbow warrants an evaluation in 
excess of 10 percent.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joints involved.  When there 
is some limitation of motion, but to an extent that would be 
rated noncompensable under an pertinent limitation-of-motion 
code, a 10 percent rating may be assigned for each major 
joint or group of minor joints affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  

Standard motion of the elbow includes 0 degrees of extension 
to 145 degrees of flexion.  38 C.F.R. §  4.71, Plate I.  
Limitation of forearm flexion is rated 0 percent when limited 
to 110 degrees, 10 percent when limited to 100 degrees, and 
20 percent when limited to 90 degrees.  38 C.F.R. § 4.71a, 
Code 5206.  Limitation of forearm extension is rated 10 
percent when limited to 45 degrees or when limited to 60 
degrees, and it is rated 20 percent when limited to 75 
degrees.  38 C.F.R. § 4.71a, Code 5207.  Standard forearm 
pronation is from 0 degrees to 80 degrees, and standard 
supination is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Limitation of pronation that is lost beyond 
the last quarter of arc, the hand does not approach full 
pronation, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5213.  A maximum rating of 10 percent is warranted when 
there is limitation of supination to 30 degrees or less.  Id.

The medical evidence of records indicates that the veteran is 
right-hand dominant, thus, ratings for the minor extremity 
will be considered in evaluating his left elbow disability.  
The July 1998 VA examination noted the veteran had full range 
of motion (0 degrees of extension and 145 degrees of flexion) 
of the left elbow which does not meet the criteria for a 
compensable evaluation under Diagnostic Codes 5206, 5207, or 
5208 and, moreover, does not indicate any limitation of 
motion of the left elbow, whatsoever.  

However, as previously noted, Diagnostic Code 5003 provides 
for a 10 percent evaluation where the limitation of motion of 
the specific joint is noncompensable under the appropriate 
diagnostic codes and there is X-ray evidence of arthritis and 
satisfactory evidence of painful motion.  In this case, the 
medical evidence includes several X-ray studies showing mild 
degenerative changes of the left elbow and complaints of 
associated pain and swelling on use of the elbow (which 
could, conceivably, result in additional functional loss).  
Hence, a rating in excess of the currently assigned 10 
percent is not warranted.  There is no credible evidence to 
suggest that pain on use of the joint results in limitation 
of motion to a degree that would support a higher rating 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

Thus, the Board finds that the currently assigned 10 percent 
evaluation for the veteran's left elbow disability is 
appropriate under applicable schedular criteria, and that the 
evidence does not support assignment of a rating in excess of 
10 percent during any distinct period of time while the 
appeal has been pending.  Fenderson, supra.  

D. Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the veteran's 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis at any point since the grant of service connection for 
the condition.  In this regard, the Board notes that none of 
the disabilities is objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating); to warrant frequent periods of 
hospitalization; or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand any of the claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the claims for higher initial evaluations for service-
connected right knee, left knee, and left elbow disabilities 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 20 percent for service-
connected status post chondral fracture of the patella is 
denied.  

An initial rating in excess of 10 percent for service-
connected chronic left knee strain is denied.  

An initial rating in excess of 10 percent for service-
connected osteochondritis of the left elbow is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 

